EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Henry M. Feiereisen on 9 March 2022.

The application has been amended as follows: 

In the Claims:
Claim 15, line 2: Replaced “island-like” with --island--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claim 14: The prior art, either taken alone or in combination, fails to teach:
a fastening bolt connecting the insert to a fastening point in the cooling face,
wherein the cooling gap extends, viewed from the fastening point towards the casting side, to an area below the fastening point, in combination with the rest of the limitations of claim 14.

	The closest prior art is Hugenschütt et al. (US 6,874,564; hereinafter “Hugenschütt”).

	a mould plate (see Figs. 1-3), comprising:	
	a rear side (rear side of mold plate 1 facing adapter plate 2; see Fig. 2) facing away from the casting side (casting side equated to face of mold plate 1 opposite cooling gap 5; see Fig. 2) and having a cooling channel (cooling channel equated to gap 5, see Fig. 2) configured to open towards the rear side and having a cooling face opposite the casting side (see Fig. 2);
	an insert (adapter plate 2, 2’; see Figs. 1-2) arranged on the cooling channel (see Fig. 2) such as to form a cooling gap between an inner face of the insert and the cooling face (see Fig. 2); and
	a fastening bolt (clamping bolt 14, see Fig. 2) connecting the insert to a fastening point in the cooling face (see Fig. 2).

Hugenschütt fails to teach an insert arranged in the cooling channel such as to form a cooling gap between an inner face of the insert and the cooling face; and
a fastening bolt connecting the insert to a fastening point in the cooling face, wherein the cooling gap extends, viewed from the fastening point towards the casting side, to an area below the fastening point. 
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to do so without the benefit of Applicant’s disclosure.

	Claims 15-26: Depend either directly or indirectly from claim 14.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        10 March 2022

/KEVIN P KERNS/Primary Examiner, Art Unit 1735